Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 6, 2017

                                      No. 04-17-00719-CV

                                       Juan ENRIQUEZ,
                                           Appellant

                                                v.

  Dwayne VILLANUEVA, Karnes County Sheriff, Individually and in his Official Capacity,
                                 Appellees

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 17-09-00210-CVK
                         Honorable Russell Wilson, Judge Presiding


                                         ORDER

        Appellant’s brief is due to be filed on January 2, 2018. On December 1, 2017, appellant
filed a motion requesting a copy of the clerk’s record filed in this appeal. Appellant is indigent
and representing himself on appeal pro se. Appellant’s request is GRANTED. The clerk of the
court is instructed to provide appellant with a copy of the clerk’s record with appellant’s copy of
this order.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2017.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court